Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Ray King on March 14, 2022.

The application has been amended as follows: 
Amend claim 16 to read as follows:

detecting a request from a first device at a second device on a communication bus;
determining whether an address of the request matches an address of the second device; 
generating, at the second device, a first notification responsive to if the address of the request matching the address of the second device; 
Appl. No.: 17/025,757Page 5 of 7TI-79348.1switching a clock from a first oscillator to a second oscillator responsive to detecting the first notification; and 
transmitting, from the second device, a second notification to the first device that indicates the second device has completed a function included in the request.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: with respect to independent claims 1 and 9, the prior art does not show the specific connections and inputs and outputs recited throughout the claim.
With respect to claim 16, the prior art does not show the steps of “Appl. No.: 17/025,757Page 5 of 7TI-79348.1switching a clock from a first oscillator to a second oscillator responsive to detecting the first notification; and  transmitting, from the second device, a second notification to the first device that indicates the second device has completed a function included in the request.” It is noted that claim 17 of the parent (U.S. Pat. No. 10,795,850) is quite similar to claim 16. The application claim includes an extra step in the method and also includes limitations directed to the second device performing the generating and transmitting steps which were not stated in the patent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN A. AUVE whose telephone number is (571)272-3623. The examiner can normally be reached M-Th 8:00-18:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GLENN A. AUVE/Primary Examiner, Art Unit 2186